Title: To George Washington from William Greene, 22 January 1781
From: Greene, William
To: Washington, George


                        
                            Sir
                            Warwick State of Rhode Island &c. Janry 22nd 1781
                        
                        Your favor respecting the depositing the Provisions in the Town of Providence has been duly attended to, and
                            yours of the 5th instant by Genrl Knox was duly received the Purport of which is truly alarming, and in consequence
                            thereof I convened the General Assembly the 17th instant who finish’d their Session yesterday, during which they ordered a
                            sufficiency of Cloathing to be immediately purchased for all the Troops in the line of this State, and supplyed the Agent
                            Clothier with money for that purpose, the Assembly have also assessd Fifty thousand pounds weight of fresh Beef as part of
                            this States Quota, to be immediately collected and sent forward for supply of the Army, they have also made up the
                            depretiation on the wages of the Officers and Soldiers in the line of this State up to the first Day of August 1780. And
                            have ordered one quarter past thereof to be immediately paid in Specie to those Officers and Soldiers of this State
                            Battallion engaged to serve during the War, and for that remaining three quarters have ordered Houses and lands to be set
                            off to them immediately by a Committee appointed for that purpose. The money for paying the one quarter part of the
                            depretiation of the wages of the Officers and Soldiers is now collecting by a Tax a considerable part of which will be
                            sent on to Camp by Col. Angel, who will set out in a few Days.
                        About one third part of the new levies are already recruited and mustered, and I doubt not but that the whole
                            number will be soon compleated, for further particulars refer you to Col. Greene the bearer of this. I am with great
                            respect & Esteem your Excellencys most Obedient and very Humble Servt
                        
                            W. Greene
                        
                    